Order denying motion to vacate notices for the examination of defendants Smith and Heyel and the subpoena duces tecum, but modifying the notices, modified by providing that the examination be limited to items 2 and 3 of the notices of examination and also to the following: (1) Who were the incorporators of The Davis Holding Corporation, other than the defendants Smith and Heyel? (2) Who were the stockholders of The Davis Holding Corporation, other than defendants Smith and Heyel? (3) What is the amount of stock held by defendants Smith and Heyel, respectively, now or heretofore, and the amount paid for such stock and the date when acquired? (4) What is the date of the incorporation of The Davis Holding Corporation? (5) Was defendant Smith or defendant Heyel an officer of The Davis Holding Corporation? (6) Was defendant Smith or defendant Heyel otherwise interested directly or indirectly in the stock of said corporation, and what was or is the interest of each in said corporation? As so modified the order is affirmed, without costs; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.